Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-3 and 5-7 are allowed; 
4.	Independent claim 1 claims an operation input device including an operating knob to be operated by a user; a guide unit having vertices and formed in different directions with respect to each of the vertices being base points, the guide unit  indicating an operating area for the operating knob; first sensors each for detecting whether the operating knob is present at a corresponding one of the vertices; and a calculating unit for calculating a set value on the basis of input information received from each of the first sensors, by which the user can accurately perform an input operation scale by scale even without looking at the operation input device, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Hermansson et al., US Patent Application (20140338488), hereinafter “Hermansson” and Katsushi Japanese Patent (2011219002), hereinafter “Katsushi”, which do not teach the features claimed in the independent claim, 1: “1. An operation input device comprising: an operating knob to be operated by a user; a guide unit having vertices and formed in different directions with respect to each of the vertices being base points, the guide unit indicating an operating area for the operating knob; first sensors each to detect whether the operating knob is present at a corresponding one of the vertices; at least one second sensor to detect whether the operating knob is present between adjacent two of the vertices of the guide unit: processing circuitry to calculate a set value on a basis of input information received from each of the first sensors; and a main body unit in which the guide unit is disposed thereto to form an interior surface of the main body unit that extends along a perimeter of the guide unit, the main body unit having sides on the interior surface with edges at locations corresponding to the vertices of the guide unit, wherein the processing circuitry calculates a moving direction of the operating knob on a basis of movement information received from the second sensor”.

In regards to claim 1 the representative prior art is Hermansson and Katsushi. Hermansson discloses shifter assembly (20) for a transmission of a vehicle. The shifter assembly includes a shaft (36) defining a longitudinal axis (LA) and having a knob (42) mounted to a first end (38) of the shaft. A selector plate (46) is mounted to a second end (40) of the shaft. The selector plate is movable as a unit with the shaft. The shifter assembly includes a guide plate (54) coupled to the housing (24). The guide plate defines a first path (56) and a second path (58) spaced from the first path. A portion (52) of the selector plate is movable through the first path during an automatic mode for facilitating automatic selection of the gear positions within the transmission. The selector plate is rotatable about the longitudinal axis into a manual mode. In the manual mode, the portion of the selector plate is movable through the second path for permitting manual selection of gear positions within the transmission
Katsushi discloses a shift device that can be accurately operated by changing an operating range of a shift lever. The home position of the shift lever 18 can be changed between a first home position H1 and a second home position H2 by moving a shift panel 14 relative to the shift lever 18 through the driving of a solenoid 34. Consequently, the operation range of the shift lever 18, and the resultant number of operations of the shift lever can be changed. Katsushi further discloses that the electrical configuration of the shift device 10 will be described with reference to FIG. The magnetic sensors 28 a to 28 e generate a voltage having a value corresponding to the magnitude of the magnetic field formed by the magnet 26 that swings according to the operation of the shift lever 18. That is, as the applied magnetic field increases as the magnet 26 approaches the magnetic sensors 28a to 28e, the generated voltage value increases.

In regards to claim 1 Hermansson and Katsushi, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a main body unit in which the guide unit is disposed thereto to form an interior surface of the main body unit that extends along a perimeter of the guide unit, the main body unit having sides on the interior surface with edges at locations corresponding to the vertices of the guide unit, wherein the processing circuitry calculates a moving direction of the operating knob on a basis of movement information received from the second sensor” of the claimed invention.  Claims 2, 3 and 5-7 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694